          Case 1:20-cv-07041-JGK Document 25
                                          24 Filed 03/10/21
                                                   03/09/21 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                          March 9, 2021

Via ECF

Hon. John G. Koeltl, USDJ
United States District Court, SDNY
500 Pearl Street, Courtroom: 12B
New York, NY 10007-1312
Tel: 212-805-0222

                      Re: Wells v. Universal Protection Service, LLC
                          Case No. 20-CV-07041 (JGK)(SLC)
                          Motion for Extension of Time
Dear Judge Koeltl:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a brief two-week extension of the March 9, 2021 deadline for plaintiff to file her motion
for approval. This request is being made because some additional time is needed to finalize the
settlement papers. We do not anticipate any further extensions. Two prior requests for an
extension of this deadline were made and granted.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________                            Application granted.
By: Abdul K. Hassan, Esq. (AH6510)                       SO ORDERED.
Counsel for Plaintiff                                                                  /s/ John G. Koeltl
                                                         New York, New York              John G. Koeltl
cc:    Defense Counsel via ECF                           March 10, 2021                     U.S.D.J.
